Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2022, with respect to claims 1, have been fully considered and are persuasive.  The rejections of claims 39-42 has been withdrawn. 
Allowable Subject Matter
Claims 1,15-17,33-48 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach nor substantially render obvious:
A method of implanting an implantable device in an eye of a patient, the method comprising:
generating a fiducial on an anatomical structure of the eye, the anatomical structure being a cornea or a lens capsule of the eye, the fiducial being located outside of an area corresponding to a maximum natural size of a pupil of the eye, and inside of an area having a predetermined size corresponding to a dilated pupil size which is larger than the maximum natural size of the pupil;
placing the implantable device inside the eye, the implantable device having a marker located outside of the area corresponding to the maximum natural size of the pupil and inside of the area having the predetermined size; and
positioning the implantable device so that the marker of the implantable device is in a positional relationship relative to the fiducial.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774